United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kalamazoo, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1575
Issued: December 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 12, 2017 appellant filed a timely appeal from an April 6, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a left knee condition
due to an accepted September 19, 2016 employment incident.
FACTUAL HISTORY
On September 19, 2016 appellant, then a 51-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sprained her left knee earlier that day due to “improper
climbing.” She did not stop work.
1

5 U.S.C. § 8101 et seq.

A September 21, 2016 duty status report (Form CA-17) from Dr. Daniel Bouwman, an
attending Board-certified preventive medicine physician, listed the date of injury as
September 19, 2016 and provided an illegible handwritten notation in the history of injury
section of the form. He noted findings of a dysfunctional left knee and signs of mechanical
injury, and he listed the diagnosis “due to injury” as internal derangement of the left knee.
Dr. Bouwman provided work restrictions, including walking for less than an hour per day and no
standing, and noted that appellant could perform “sit down work only.”
In a September 21, 2016 form report, Dr. Bouwman listed the date of injury as
September 19, 2016 and provided a diagnosis of left knee pain and internal derangement of the
left knee. He provided work restrictions, including no continuous standing and minimal walking,
and indicated that appellant could perform “sit down office work only.”
In an October 4, 2016 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of her claim. It asked her to complete and return a
questionnaire which posed various questions regarding the circumstances of her claimed
September 19, 2016 employment injury. OWCP also requested that appellant submit a
physician’s opinion supported by a medical explanation as to how the reported work incident
caused or aggravated a medical condition.
In an October 10, 2016 statement, appellant indicated that on September 19, 2016 she
was climbing out of the back of her employing establishment long life vehicle (LLV) after
retrieving a package and, as she stepped out with her left leg, she twisted her left knee.
Appellant submitted a September 21, 2016 report, in which Dr. Bouwman related that
appellant reported that when she was moving around the inside of her employing establishment
vehicle she bumped her left knee a little bit. She also reported that, as she stepped out of the
vehicle, her left knee twisted and sort of buckled under her with immediate onset of pain and
dysfunction of the left knee. Dr. Bouwman reported the findings of his physical examination
noting that appellant’s left knee effusion was difficult to assess due to obesity, although it was
likely that there was small joint effusion. Appellant exhibited a very antalgic gait. Upon Apley
compression and decompression test, she reported some discomfort in her left knee, but there
was no palpable clicking or grinding. Dr. Bouwman indicated that the left lateral ligaments
appeared intact and that the Lachman drawer and Anterior drawer were both normal. Appellant
had quite a bit of tenderness to palpation at the left medial joint line and there was some
tenderness to palpation over the course of the left medial collateral ligament. In the assessment
portion of the report, Dr. Bouwman indicated that there were significant mechanical findings and
posited that something was interfering with the function of her left knee, especially flexion
motion. He noted that the differential diagnoses included loose body, chondral cartilage injury,
or meniscal tear. Dr. Bouwman recommended a left knee magnetic resonance imaging (MRI)
scan and placed appellant on light-duty work.
In an October 21, 2016 report, Dr. Bouwman noted that on physical examination
appellant had either no joint effusion or very small joint effusion of her left knee. Appellant
exhibited slightly better range of left knee motion compared to the prior examination.
Dr. Bouwman diagnosed acute pain and internal derangement of the left knee.

2

In an October 21, 2016 duty status report, Dr. Bouwman listed the date of injury as
September 19, 2016 and the history of injury as “knee.” He noted findings of dysfunctional left
knee and listed the diagnosis “due to injury” as internal derangement of the left knee.
Dr. Bouwman provided work restrictions, including walking for less than an hour per day and no
standing, and noted that appellant could perform “sit down work only.” In an October 21, 2016
form report, he listed a date of injury of September 19, 2016 and provided a diagnosis of left
knee pain and probable internal derangement of the left knee. Dr. Bouwman provided work
restrictions, including no lifting more than 10 pounds.
In a November 14, 2016 decision, OWCP denied appellant’s claim for a September 19,
2016 work injury. It accepted the occurrence of the September 19, 2016 employment incident as
alleged, i.e., she was climbing out of the back of her LLV where she was retrieving a package,
and when she stepped out with her left leg, she twisted her knee. However, OWCP found that
appellant had failed to submit sufficient medical evidence to establish a diagnosed condition due
to the accepted September 19, 2016 employment injury.
On February 7, 2017 appellant requested reconsideration of OWCP’s November 14, 2016
decision.
Appellant submitted a November 8, 2016 MRI scan of her left knee. It was noted in the
MRI scan report that she provided a history of a twisting-type injury “[two] days ago….” The
impression section noted a possible short segment radial tear of the posterior horn medial
meniscus, subtle signal change of the anterior horn lateral meniscus which was equivocal for
degenerative signal versus a short segment ill-defined tear, grade 3 chondromalacia of the central
to posterior weight-bearing medial femoral condyle, trace joint effusion, and small popliteal cyst.
In a November 11, 2016 narrative report, Dr. Lisa W. Forrest, an attending Boardcertified emergency medicine physician, noted that she had reviewed a recent MRI scan of
appellant’s left knee. She specifically indicated that she had not examined appellant and, in the
assessment portion of her report, she wrote “medial and lateral meniscus tears, left knee” and “no
diagnosis found.”
In a November 11, 2016 duty status report, Dr. Forrest listed the date of injury as
September 19, 2016, provided a diagnosis “due to injury” of meniscus tears of the left knee, and
recommended work restrictions, including lifting no more than 10 pounds. In a November 11,
2016 form report, she listed the date of injury as September 19, 2016, provided a diagnosis of
meniscus tears of the left knee, and indicated that appellant could return to restricted duty.
In a November 28, 2016 report, Dr. Robert L. Highhouse, an attending Board-certified
orthopedic surgeon, indicated that appellant reported to work on September 19, 2016 and that she
misstepped with her left leg and twisted her left knee. He reported the findings of his physical
examination on that date and diagnosed acute pain of the left knee. In the “studies reviewed”
portion of the report, Dr. Highhouse noted that appellant might have a very minor left meniscus
injury, grade 3 chondromalacia in the left medial femoral condyle, and a new left knee sprain.
In a December 9, 2016 report, Dr. Bouwman indicated that appellant reported that she
injured her left knee during the course of her duties as a letter carrier. He noted that the injury

3

was caused by bumping her knee inside her work vehicle and twisting the knee as she stepped
out of the vehicle, causing the knee to buckle under her. Dr. Bouwman reported that he did a
complete left knee evaluation on September 22, 2016 and found significant mechanical findings.
He indicated that a November 10, 2016 MRI scan showed joint effusion, small popliteal cyst,
short segment radial tearing of the posterior horn of the medial meniscus, and short ill-defined
tearing of the anterior horn lateral meniscus. Dr. Bouwman concluded that appellant’s physical
examination and MRI scan findings were both consistent with her injury and diagnosis.
In a January 16, 2017 report, Dr. Highhouse reported the findings of his physical
examination on that date noting that appellant walked normally and exhibited no tenderness to
palpation of her left knee. There was no ligament instability and appellant was able to straight
raise her left leg without palpable gaps in the extensor mechanism. Dr. Highhouse provided a
diagnosis of acute pain of the left knee.
In an April 6, 2017 decision, OWCP denied modification of its November 14, 2016
decision. It noted that the occurrence of the September 19, 2016 employment incident had been
accepted, but found that appellant had failed to submit sufficient medical evidence to establish a
diagnosed condition due to the accepted September 19, 2016 employment incident. OWCP
noted that the reports of Dr. Bouwman failed to provide a rationalized medical opinion on causal
relationship and were not based on a complete and accurate factual history.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.2 These are the essential elements of each
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at

2

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

3

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to injury
caused by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period
longer than a single workday or work shift. 20 C.F.R. §§ 10.5(q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).

4

the time, place, and in the manner alleged.4 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
Appellant filed a traumatic injury claim alleging that on September 19, 2016 she
sustained a left knee injury at work. She alleged that on September 19, 2016 she was climbing
out of the back of her postal vehicle after retrieving a package and noted that, as she climbed out,
she twisted her left knee. In November 14, 2016 and April 6, 2017 decisions, OWCP denied
appellant’s claim for a September 19, 2016 work injury. It accepted the occurrence of the
September 19, 2016 employment incident as alleged, and that a medical condition had been
diagnosed, but found that appellant failed to submit sufficient medical evidence to establish that
the diagnosed left knee condition was causally related to the accepted September 19, 2016
employment incident.
The Board finds that appellant failed to meet her burden of proof to establish causal
relationship.
Appellant submitted a September 21, 2016 report in which Dr. Bouwman, an attending
physician, reported the findings of his physical examination on that date. Dr. Bouwman noted
that she had reported that, as she stepped out of her postal vehicle, her left knee twisted and
buckled under her. In the assessment portion of his report, he indicated that there were
significant mechanical findings and he posited that something was interfering with the function
of appellant’s left knee, especially flexion motion. Dr. Bouwman noted that the differential
diagnoses included loose body, chondral cartilage injury, or meniscal tear.
The Board finds that this report is of limited probative value regarding appellant’s
claimed September 19, 2016 injury because Dr. Bouwman did not clearly identify the cause of
her left knee condition or otherwise provide an opinion that her left knee condition was work
related. The Board has held that medical evidence which does not offer a clear opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.7

4

Julie B. Hawkins, 38 ECAB 393 (1987).

5

John J. Carlone, 41 ECAB 354 (1989).

6

See I.J., 59 ECAB 408 (2008); Donna Faye Cardwell, 41 ECAB 730 (1990).

7

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

5

In a separate September 21, 2016 duty status report, Dr. Bouwman listed the date of
injury as September 19, 2016 and provided a handwritten notation in the history of injury section
of the form which is illegible. He noted findings of dysfunctional left knee and signs of
mechanical injury, and he listed the diagnosis “due to injury” as internal derangement of the left
knee. Dr. Bouwman provided work restrictions, including walking for less than an hour per day
and no standing, and noted that appellant could perform “sit down work only.” Although he
identified internal derangement of the left knee as the diagnosis due to a September 19, 2016
injury, his report is of limited probative value on the relevant issue of the case because he did not
explain his opinion on causal relationship. The Board has held that a medical report is of limited
probative value on the issue of causal relationship if it contains a conclusion regarding causal
relationship which is unsupported by medical rationale.8 In his September 21, 2016 duty status
report, Dr. Bouwman did not provide any description of the September 19, 2016 event or explain
how it could have caused internal derangement of the left knee.
In the October 21, 2016 duty status report, Dr. Bouwman listed the date of injury as
September 19, 2016 and the history of injury as “knee.” He noted findings of dysfunctional left
knee, listed the diagnosis “due to injury” as internal derangement of the left knee, and provided
work restrictions. This report also is of limited probative value on the relevant issue of the case
because Dr. Bouwman did not explain his opinion on causal relationship.9
Dr. Forrest, an attending physician’s November 11, 2016 duty status report, listed the
date of injury as September 19, 2016, provided a diagnosis “due to injury” of meniscus tears of
the left knee, and recommended work restrictions. However, her report is of limited probative
value regarding appellant’s claimed September 19, 2016 injury because she did not explain her
opinion on causal relationship. The Board has held that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale explaining how an
employment activity could have caused or aggravated a medical condition.10
In his November 28, 2016 report, Dr. Highhouse indicated that appellant reported that at
work on September 19, 2016 she misstepped with her left leg and twisted her left knee. He
reported the findings of his physical examination on that date and diagnosed acute pain of the left

8

C.M., Docket No. 14-0088 (issued April 18, 2014).

9

See Y.D., Docket No. 16-1896 (issued February 10, 2017) (finding that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale explaining how an employment activity could
have caused or aggravated a medical condition). In the October 21, 2016 narrative report, Dr. Bouwman reported
the findings of his physical examination on that date and diagnosed acute pain and internal derangement of the left
knee. In an October 21, 2016 form report, he listed the date of injury as September 19, 2016 and provided a
diagnosis of left knee pain and probable internal derangement of the left knee. Dr. Bouwman provided work
restrictions, including no lifting more than 10 pounds. However, these reports are of limited probative value
regarding appellant’s claimed September 19, 2016 injury because Dr. Bouwman did not identify the cause of her left
knee condition or partial disability. See supra note 7.
10

See D.R., Docket No. 16-0528 (issued August 24, 2016). Appellant submitted other reports of Dr. Forrest, but
they did not contain any opinion on causal relationship.

6

knee.11 In his January 16, 2017 report, Dr. Highhouse reported the findings of his physical
examination on that date and provided a diagnosis of acute pain of the left knee.
The Board notes that, although Dr. Highhouse described the September 19, 2016 incident
and identified left knee conditions, these reports are of limited probative value regarding
appellant’s claimed September 19, 2016 injury because he did not clearly identify the cause of
her left knee condition. As noted above, the Board has held that medical evidence which does not
offer a clear opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.12
Dr. Bouwman also noted in his December 9, 2016 report that appellant reported that she
had injured her left knee during the course of her duties as a letter carrier. He noted that the
injury was caused by bumping her knee inside her work vehicle and twisting it as she stepped out
of the vehicle, causing it to buckle under her. Dr. Bouwman reported that he did a complete left
knee evaluation on September 22, 2016 and found significant mechanical findings. He advised
that a November 10, 2016 MRI scan showed joint effusion, small popliteal cyst, short segment
radial tearing of the posterior horn of the medial meniscus, and short ill-defined tearing of the
anterior horn lateral meniscus. Dr. Bouwman concluded that appellant’s physical examination
and MRI scan findings were both consistent with her injury and diagnosis.
In this report, Dr. Bouwman related appellant’s left knee findings from a September 22,
2016 physical examination and a November 10, 2016 MRI scan to the September 19, 2016
incident. He did not, however, provide any medical explanation for his opinion in this regard.
Dr. Bouwman simply reported his conclusion on causal relationship without any elaboration.
His report is of limited probative value with respect to appellant’s claimed September 19, 2016
left knee injury because he has provided a mere conclusory opinion without the necessary
rationale explaining how and why the September 19, 2016 incident was sufficient to result in the
diagnosed medical condition.13 Dr. Bouwman did not explain the medical process through which
the September 19, 2016 incident could have caused the findings observed on physical examination
and diagnostic testing.
Based on the foregoing analysis of the medical evidence, the Board finds that appellant
failed to meet her burden of proof to establish causal relationship. Accordingly, OWCP properly
denied her traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

In the “studies reviewed” portion of the report, Dr. Highhouse noted that appellant might have a very minor left
meniscus injury. He also indicated that she had grade 3 chrondromalacia in the left medial femoral condyle and a
new left knee sprain.
11

12

See supra note 7. On appeal appellant argues that the reports of attending physicians establish her claim for a
September 19, 2016 employment injury, but the Board has explained why these reports do not establish her claim.
13

J.D., Docket No. 14-2061 (issued February 27, 2015).

7

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a left knee condition due to a September 19, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 6, 2017 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

